[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               September 6, 2005
                                No. 05-11809
                                                             THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                      D. C. Docket No. 05-20324-CV-JAL

JOE HARRY PEGG,


                                                               Plaintiff-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (September 6, 2005)

Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     Joe Harry Pegg, a federal prisoner proceeding pro se, appeals the district
court’s grant of the government’s motion to dismiss Pegg’s action for the return of

forfeited property, brought pursuant to Federal Rule of Criminal Procedure 41(g).

We affirm the district court’s decision for the reasons set forth below.

                                                I.

       Pegg was indicted in the United States District Court for the Middle District

of Florida for drug-related offenses and the indictment contained a forfeiture

provision pursuant to 21 U.S.C. § 853. In November 1994, Pegg pleaded guilty to

one count of the indictment, and on February 16, 1996, he was sentenced to 360

months imprisonment under the terms of the plea agreement. During sentencing,

the court addressed the forfeiture issue, but declined to enter an order at that time

because Pegg’s counsel requested additional time to file a response to the

government’s forfeiture motion. On March 29, 1996, the Middle District of

Florida entered a preliminary order of forfeiture under 21 U.S.C. § 853 and Federal

Rule of Criminal Procedure 32(b)(2).1

       In February 2005, Pegg filed the instant Rule 41(g) motion for return of

property in the United States District Court for the Southern District of Florida.

The district court granted the government’s motion to dismiss for lack of



       1
         Although it does not appear that Pegg filed a direct appeal of his conviction or the
forfeiture order, Pegg did file an unsuccessful motion to vacate his sentence under 28 U.S.C.
§ 2255, and he continued to challenge the forfeiture in the Middle District of Florida.

                                                2
jurisdiction. Pegg now appeals.

                                           II.

      We review de novo a district court’s denial of a Rule 41(g) motion for return

of property. United States v. Potes-Ramirez, 260 F.3d 1310, 1314 n.8 (11th Cir.

2001). Questions of subject matter jurisdiction are also reviewed de novo. United

States v. Petrie, 302 F.3d 1280, 1284 (11th Cir. 2002).

      Federal Rule of Criminal Procedure 41(g) provides that “[a] person

aggrieved by an unlawful search and seizure of property or by the deprivation of

property may move for the property’s return.” Fed. R. Crim. P. 41(g). Rule 41(g)

further directs that “[t]he motion must be filed in the district where the property

was seized.” Id. Pegg argues that because his property is physically located in the

Southern District of Florida, it is proper for him to challenge the forfeiture order in

that district. Pegg’s argument is misplaced. In the instant action, the property was

seized pursuant to an order from the Middle District of Florida. Although the

property may physically lie in the Southern District of Florida, a district court has

jurisdiction to enter orders concerning forfeited property regardless of that

property’s location. 21 U.S.C. § 853(l). The proper venue for this action,

therefore, is the Middle District of Florida. A contrary holding would raise serious

issues of judicial economy and comity between the federal district courts.



                                           3
Allowing the United States District Court for the Southern District of Florida to

entertain this claim would essentially put it in the position of reviewing the Middle

District of Florida’s original forfeiture order.

      Accordingly, we AFFIRM the district court’s dismissal of this action.

AFFIRMED.




                                            4